Title: Thomas Jefferson to William A. Burwell, 25 February 1810
From: Jefferson, Thomas
To: Burwell, William A.


          
            Dear Sir
             
                     Monticello 
                     Feb. 25. 10.
          
               Your’s of the 16th has given me real uneasiness. I was certainly very unfortunate in the choice of my expression when I hit upon one which could excite any doubt of my unceasing affections for you. in observing that you might use the information as you should find proper,  I meant merely that you might communicate it to the President, the Secretaries of state or war, or to young mr Lee, as should be judged by yourself most proper. I meant particularly to permit it’s communication to mr Lee, to enlighten his enquiries: for I do not know that his father recieved the medal. I could only conduct the information to the completion of the dye, & striking off a proof. with such assurances as I have of your affection be assured that nothing
			 but the most direct & unequivocal proofs can ever make me suspect it’s abatement, and conscious of as warm feelings towards yourself, I hope you will ever be as unready to doubt them. let us
			 put
			 this then under our feet.
          
		   I like your convoy bill; because altho’ it does not assume the maintenance of all our maritime rights, it assumes as much as it is our interest to maintain. our coasting trade is the first & most important branch, never to be yielded but with our existence. next to that is the carriage of our own productions in our own vessels & bringing back the returns for our own consumption. so far I would protect it, & force every part of the union to join in the protection at the point of the bayonet.  but tho’ we have a right to the remaining branch of carrying for other nations, it’s advantages do not compensate it’s risks. your bill 
                  is laying the first first rallies us to the ground the constitution ought to have taken, & to which we ought to return without delay. the moment is the most favorable possible; because the Eastern states by declaring they will not protect that cabotage by war, and forcing us to abandon it, have released us from every future claim for it’s protection on their 
                  that part. your bill is excellent in another view; it presents still one other ground to which we can retire, before we resort to war. it says to the belligerents, rather than go to war we will retire from the brokerage of other nations, & confine ourselves to comme the carriage & exchange of our productions. but we will vindicate that in all it’s rights; if you touch it, it is war. 
		  
          
          The present delightful weather has drawn us all into our farms & gardens. we have had the most devastating rain which has ever fallen within my knolege. three inches of water fell in the space of about an hour. every hollow of every hill presented a torrent which swept every thing before it. I have never seen the fields so much injured. mr Randolph’s farm is the only one which has not suffered. his horizontal furrows arrested the water at every step, till it was absorbed, or at least had deposited the soil it had taken up. every body in
			 this neighborhood is adopting his method of ploughing, except tenants who have no interest in the preservation of the soil.
          
            Present me respectfully to mrs Burwell, & be assured of my constant affection.
            
                  Th: Jefferson
          
        